Citation Nr: 1502833	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an abnormal heart beat.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a breast disorder.  

6.  Entitlement to service connection for a thyroid disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to April 1983 with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that further development is warranted.

The record reflects that the Veteran's service treatment records have not been obtained.  VA contacted the National Personnel Records, Adjutant General of Kentucky and Records Management Center in attempt to obtain these records; however, negative responses were received.  The Veteran was informed of the unavailability of these records and submitted a copy of her discharge examination.  
The United States Court of Appeals for Veterans Appeals (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the claimed breast disorder, the Veteran's April 1983 discharge examination notes a diagnosis of fibrocystic breast.  Following discharge from service, VA treatment records include an October 2010 mammogram report with evidence of microcalcifications in the left breast with indication that the Veteran was to have a follow-up mammogram in 6 months.

As regards the Veteran's claimed lumbar spine disorder, post-service treatment records include a report of back pain with assessment of thoracic muscle strain as early as 1995, and recent VA treatment records also document a report of low back pain since service.

Given the unavailability of the Veteran's service treatment records, and current treatment records reflecting possible breast and lumbar spine disorders with an onset in service, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of these claimed disorders.

In addition, the submitted discharge examination reflects an assessment of sinus arrhythmia.  

Post-service findings include a June 1995 report of angina and April 1996 notation of a history of bradycardia.  

A July 2009 private urgent care report notes that the Veteran had a history of heart murmur, bradycardia, and had multiple syncopal episodes as a teenager and while in the Army.  

The Veteran was afforded a VA examination in March 2010, the examiner diagnosed sinus bradycardia, hypertension, and cardiac murmur.  He opined that that these disorders were less likely than not related to the assessment of sinus arrhythmia noted in service.  He did not provide any rationale for the opinions expressed.  

While the Veteran was afforded another VA examination in January 2013, that examiner provided only an opinion with respect to sinus bradycardia, and, while noting the definitions of sinus bradycardia and sinus arrhythmia, indicated that it was not related to the in-service report of sinus arrhythmia.

Again, given the unavailability of service treatment records, as well as the examiner's failure to provide complete rationale for any conclusions reached or discuss the Veteran's statements as to the onset of her claimed disorders and the post-service treatment records, the Board finds these examinations inadequate.   Accordingly, the Board finds that the claim must be remanded for examination to determine the nature and etiology of the claimed heart murmur, abnormal heart beat, and hypertension.

With respect to the claimed thyroid disorder, VA outpatient treatment records indicate that the Veteran was diagnosed with Graves' disease in August 2010.  She has also been assessed with subclinical hyperthyroidism.

While the Veteran was afforded a VA examination pertaining to the claimed thyroid disorder in January 2013, that examiner indicating that thyroid testing yielded normal findings and did not diagnose a thyroid disorder.  However, the requirement for a "current disability" is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, this matter must be remanded for opinion on the nature and etiology of any thyroid disorder present during the pendency of this appeal.

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment through the North Texas VA Healthcare System.  While the Veteran's claims file currently includes treatment records dated through April 2011, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all outstanding pertinent VA treatment records from the North Texas VAMC dated since April 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The AOJ should also request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for abnormal heart beat, heart murmur, hypertension, a breast disorder, and a lumbar spine disorder, and a thyroid disorder.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination(s) by a qualified examiner(s).  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Heart Murmur, Abnormal Heartbeat, Hypertension- The examiner should clearly identify all current heart disorders, to include any murmurs or heart rate irregularities.  For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted service.  If the examiner determines that the disorder preexisted service, he or she should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.


For any current diagnosis of a heart disorder that did not preexist service, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or within one year thereafter or is otherwise related to her military service, to include her reported symptomatology therein and the assessment of arrhythmia on April 1983 discharge examination.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension manifested in service or within one year thereafter or is otherwise related to her military service, to include her reported symptomatology therein and the assessment of arrhythmia on April 1983 discharge examination.

Lumbar Spine Disorder- The examiner should clearly identify all current lumbar spine disorder(s).  Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current lumbar spine disorder was incurred in service or is otherwise medically related to service.  

Breast Disorder- The examiner should clearly identify all current breast disorder(s).  Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current breast disorder was incurred in service or is otherwise medically related to service.  In providing the requested opinion, the examiner is asked to specifically consider and address the notation of fibrocystic breast on April 1983 discharge examination.

Thyroid Disorder- The examiner should clearly indicate whether the Veteran has, or ever has had, a thyroid disorder.  Then, with respect to any currently or previously-diagnosed thyroid disorder, the examiner whether it is at least as likely as not (50 percent probability or greater) the disorder was incurred in service or is otherwise medically related to service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a diagnosed heart disorder.

In providing the requested opinion, the examiner should specifically consider and address treatment records noting a diagnosis of subclinical hyperthyroid disorder and Graves' disease and reconcile those findings with the January 2013 VA examination report indicating that no thyroid disorder was present.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should undertake any additional development deemed warranted

5.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




